 

   

Case 1:20-cv-04213-GBD-SN Document 13 Fi

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

A.B., individually and on behalf of Y.B., and T.B.,
individually and on behalf of Y.B.,

Plaintiffs,
-against- 20 Civ. 4213 (GBD) (SN)
NEW YORK CITY DEPARTMENT OF EDUCATION, :

Defendant.

GEORGE B. DANIELS, United States District Judge:

The January 27, 2021 conference is canceled in light of this Court’s referral to Magistrate
Judge Sarah Netburn for General Pretrial Supervision and dispositive motions.
Dated: New York, New York

January 21, 2021
SO ORDERED.

Gy Vag. & Donwk&

eo B. DANIELS
ited States District Judge

 

 

 
